Citation Nr: 1818285	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  09-35 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from October 1960 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In July 2015, the Board remanded the Veteran's claim.  In a subsequent April 2016 decision, the Board denied the Veteran's service connection claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In March 2017, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Partial Remand (JMPR) limited to this matter.  An Order of the Court dated March 3, 2017 granted the motion, vacated the Board's April 2016 decision, and remanded the case to the Board.  Pursuant to the JMPR, the Board again remanded this matter in May 2017 for further development.  


FINDINGS OF FACT

A bilateral foot disorder was not manifest during service and right foot arthritis was not manifest within one year of separation.  The foot disorders are not attributable to service.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated by active service and right foot arthritis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Arthritis is identified as a "chronic disease" under 38 USCA 1101 and 38 C.F.R. §  3.309 (a). 

"For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR 3.303 (b).

At the Veteran's most recent VA examination in June 2017, he was diagnosed with degenerative arthritis of the right foot, bilateral plantar fascial fibromatosis and bilateral pes planus.  

Service treatment records document treatment for a variety of foot and ankle conditions.  A left ankle strain was treated in January 1961.  In February 1961, the Veteran was treated for bilateral arch strains and left ankle pain.  The clinician noted that the Veteran had frequent sprains previously.  He was seen again in May and August 1961 for left ankle sprain and arch pain.  The Veteran was given an ace bandage and arch support.  In November and December 1961, he was treated for left ankle pain.  He was again treated for a left ankle injury in March 1962.  At the September 1962 separation examination, the Veteran reported a history of foot trouble.  The examiner commented that the Veteran had sprained his ankle during basic training, but was healed, no sequelae.  Clinical evaluation upon separation revealed normal feet and lower extremities.  

The Veteran asserts that his current bilateral foot disorders are related to his active service, including the documented in-service conditions.  In doing so, the Veteran indicates that he has experienced a continuity of symptoms since his separation from service in October 1962.  

The Veteran submitted post-service podiatry treatment records.  The initial treatment note is from May 2002, documenting left heel pain, which started two to three weeks prior.  A June 2002 treatment record documents bilateral heel pain.  The Veteran continues to receive periodic treatment for bilateral heel pain.  In December 2003 and January 2004 treatment notes, he indicates that he has had left foot pain since approximately December 2003.  In a March 2004 treatment record, the Veteran reported that his heels had been bothering him for approximately four months.  The Veteran also indicated that he had pain in the top of his left foot for the past six months.  At no point in the private treatment records does the Veteran or the treating professional reference a continuity of pain or symptoms since active service, a continuity of pain or symptoms for a period beyond a number of months, or a specific injury or event in service which is related to these symptoms.

The Veteran submitted private treatment records for a compensation claim for a hernia.  These records contain a June 2006 treatment record documenting the Veteran as "very physically active."

In a January 2013 treatment record, the Veteran reports that he has had "fallen arches" since active service and that he was diagnosed with pes planus while in service. 

Subsequent to the Board's May 2017 Remand, the Veteran attended a June 2017 VA examination.  The examiner, an osteopathic physician, issued a December 2017 addendum opinion in which he concluded that the Veteran's bilateral plantar fascial fibromatosis, degenerative arthritis of the right foot, and bilateral pes planus are less likely than not related to his active service.  In reaching this conclusion, the examiner noted the Veteran's in-service treatment and complaints, but noted that the medical record indicated that the Veteran's in-service conditions were acute and transitory in nature.  In addition, the examiner displayed an understanding of the Veteran's medical history and the Veteran's self-reported history of symptoms.  However, the examiner concluded that the Veteran's bilateral foot disorders were likely the result of aging and the Veteran's reported post-service occupation as a sports instructor, an occupation which would require significant time spent on the feet.
In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).  In this case, the Board accepts the December 2017 VA medical opinion that the Veteran's bilateral foot disorders are less likely than not related to his active service as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).

The Board acknowledges the additional VA medical opinions of record.  The shortcomings of these opinions have been addressed by previous Board Remands and the March 2017 JMPR, and thus the Board will not address them here.  However, it is of note that these opinions, despite their inadequacies, manifestly do not suggest a relationship between the Veteran's active service and his bilateral foot disorders.  In addition, the Veteran has not submitted a medical opinion to contradict the December 2017 VA opinion, despite being afforded the opportunity to do so.

The Board has also considered the lay statements of record, to include the Veteran's assertion that he has experienced a continuity of foot pain since service and his assertion the he was diagnosed with pes planus in service.  The Veteran is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Veteran's lay evidence of continuity is far less probative than the opinion of the December 2017 VA examiner, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  In addition, the Board finds the Veteran's assertions of continual pain since service to be contradicted by the medical evidence of record, specifically private podiatry treatment records beginning in 2004 in which the Veteran does not report to clinicians a continuity of foot pain since service or specific in-service injuries which he believes related to his disorders.  The providers made no such statements.  Rather, the evidence suggests that the Veteran was very active after service, to include his post-service occupation as a sports instructor.   The Board finds that the probative value of the Veteran's lay assertions is outweighed by the clinical evidence of record.  Furthermore, service treatment records do not document a diagnosis of pes planus and the Veteran's separation examination reveals normal feet upon clinical evaluation, contradicting his statement that he was diagnosed with pes planus in service.

The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau, supra ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

In sum, there is no competent and probative evidence linking the Veteran's bilateral foot disorders to service.  The contemporaneous records establish that there were no manifestations of a chronic foot disorder during service, no manifestations of degenerative arthritis of the right foot within one year of separation, and the bilateral foot disorders were first manifest many years after separation.  We find the contemporaneous records to be far more probative and credible than the Veteran's report of continuity and treatment.

Here, chronic disease of the right foot was not "noted" during service within the meaning of section 3.303(b).  While the Board notes the Veteran's reported and documented history of in-service events, the Board finds that the service treatment records do not show a combination of right foot manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Furthermore, the evidence does not establish that degenerative arthritis of the right foot was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.

The evidence of record does not show that the bilateral foot disorders were manifest until many years after service and are more likely related to the Veteran's age and his post-service occupation as a sports instructor.  Furthermore, the Veteran's self-reported history of continuity is contradicted by the medical evidence of record, to include the Veteran's statements to his private podiatrist beginning in 2002 in which he did not report a continuity of symptoms since service.  The Board concludes that the Veteran's initial reports for treatment purposes are far more probative than reports entered in support of a claim for compensation.  It is assumed that those seeking care would provide the most accurate information so as to receive the appropriate amount of care.  As a result of these inconsistent statements, the Veteran's assertions with respect to continuity are not credible.

In essence, the evidence establishes that the Veteran's in-service bilateral foot conditions were transitory and acute, his feet were normal upon separation, and he experienced the onset of relevant symptoms multiple decades after service and after a career as a sports instructor.  The Board finds that the contemporaneous in-service and post-service treatment records and the opinion of the VA examiner are entitled to greater probative weight and credibility than the lay statements of the Veteran and the self-reported history of continuity. 

The more probative evidence establishes that he did not have degenerative arthritis of the right foot or any chronic bilateral foot disorder during service and did not have degenerative arthritis of the right foot within one year of separation. Furthermore, the evidence establishes that the onset of the bilateral foot disorders decades after service and that they are not attributable to service.  The preponderance of the evidence is against the claim, and the claim must be denied.


ORDER

Entitlement to service connection for a bilateral foot disorder is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


